Citation Nr: 9919980	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-05 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to July 
1987.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1998 rating decision 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hypertension and for defective vision as 
secondary to service-connected cervical strain.  The 
defective vision claim was denied on the basis that it was 
not well-grounded.  Said rating decision also continued 10 
percent disability evaluations for the veteran's service-
connected headaches and cervical strain.  A notice of 
disagreement (NOD) was received in February 1998.  The 
statement of the case (SOC) was issued in March 1998, and the 
veteran's substantive appeal was received in April 1998.  The 
veteran testified at a personal hearing in November 1998.

During the pendency of the current appeal, a Hearing Officer 
decision dated in November 1998 increased the evaluation 
assigned the veteran's service-connected cervical strain to 
20 percent.  However, since there has been no clearly-
expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and 
Board are required to consider entitlement to all available 
ratings for that disorder.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating for the cervical 
strain issue remains in appellate status.


FINDINGS OF FACT

1.  Service connection has been established for:  cervical 
strain, headaches, and left knee strain. 

2.  There is no medical evidence of a nexus between the 
veteran's hypertension and his period of active military 
service, nor is there medical evidence of a nexus between the 
veteran's hypertension and a service-connected disability.

3.  There is no medical evidence of a nexus between any 
vision defect and the veteran's period of active military 
service, nor is there medical evidence of a nexus between any 
vision defect and a service-connected disability..

4.  The veteran's service-connected cervical strain is 
manifested by minimal right paravertebral muscle spasm, but 
without severe lumbosacral strain with listing of the whole 
spine to the opposite side; there is no positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.

5.  The veteran's service-connected headaches are manifested 
by complaints of four to five non-prostrating attacks per 
week; they are not manifested by multi-infarct dementia 
associated with brain trauma.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for defective vision is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The schedular criteria for entitlement to an evaluation 
in excess of 20 percent for cervical strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.3, 4.7, 4.40, 4.45, 4.59; 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010, 5290, 5295 (1998).

4.  The schedular criteria for an entitlement to an 
evaluation in excess of 10 percent for headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.3, 4.7; 38 C.F.R. § 4.124a, Diagnostic 
Codes 8045, 8100; 38 C.F.R. § 4.130, Diagnostic Code 9304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims. 

In order to establish service connection, there must be 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  Id.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  In 
addition, certain diseases, including cardiovascular-renal 
disease, to include hypertension, may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  In this regard, the 
United States Court of Appeals for Veterans Claims (Court), 
has held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim has been defined by the Court as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990).  To satisfy the burden of establishing a 
well-grounded claim, there must be: a medical diagnosis of a 
current disability; evidence of an incurrence or aggravation 
of a disease or injury in service, as shown through medical 
or, in certain circumstances, lay evidence; and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Moreover, a claim for secondary 
service connection, like all claims, must be well grounded.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  

A.  Hypertension.

In view of the record and contentions advanced by the 
veteran, service connection on both a direct and a secondary 
basis should be considered.  The veteran's service medical 
records are silent as to complaints, diagnosis, or treatment 
for hypertension.  The Board notes that the claims file does 
not contain a report of a separation examination.  However, 
the veteran's initial post-service VA general medical 
examination, in February 1988, was negative as to 
hypertension.  Moreover, an October 1996 VA clinical record 
shows that the veteran's blood pressure was checked several 
times and was evaluated as normal.

A report of VA blood pressure testing dated in October 1997 
reported that the veteran had presented approximately 1 month 
previously with complaints of elevated blood pressure.  His 
blood pressure reading was 148/90 at the time of his last 
visit, and was currently 140/92 in the right arm and 146/86 
in the left arm.  No antihypertensive medications had been 
prescribed.  

A history of hypertension was noted during the veteran's 
November 1997 VA examination.

The veteran again gave a history of hypertension during VA 
neurological evaluation in January 1998.  He was assessed 
with hypertension, 118/88, after repeated measure.

As noted above, the veteran was diagnosed with hypertension 
in January 1998, thus satisfying the requirement that there 
be a medical diagnosis of current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  However, with regard to 
direct service connection, there is no showing that 
hypertension was manifested during service, nor was there any 
evidence of hypertension for many years thereafter.  Without 
medical evidence of a continuity of symptomatology, the Board 
is unable to find competent evidence of the necessary link to 
service.  

Additionally, there is no medical evidence linking the 
veteran's currently-diagnosed hypertension his service-
connected cervical strain, headaches, or left knee strain.  
While the veteran may feel that there is such a causal 
relationship, because the veteran is not a medical expert, he 
is not competent to express an opinion regarding the medical 
etiology of his current hypertension.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  With a claim such as this, 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).  

Because the veteran has failed to submit supportive medical 
evidence when an issue involves medical causation, his claim 
is not well grounded, and there is no duty on the part of VA 
to assist him in developing or adjudicating his claim of 
entitlement to service connection for hypertension, to 
include as secondary to service-connected cervical strain, 
headaches, and/or left knee strain.  Franzen v. Brown, 9 Vet. 
App. 235, 238 (1996), citing Shogren v. Brown, 7 Vet. App. 
14, 16 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim of entitlement to service 
connection for hypertension on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

Additionally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make this 
claim "plausible."  Accordingly, there is no further duty 
on the part of VA to inform the veteran of the evidence 
necessary to complete his application for the claimed 
benefit.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Further, the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

B.  Defective Vision.

Service medical records show that in February 1987, the 
veteran presented for clinical evaluation with complaints of 
a 10-month history of neck pain following a motor vehicle 
accident which occurred on base.  He reported that flexion of 
the neck caused visual blurring and fluttering of the left 
eyelid.  The assessment was normal exam, rule out ophthalmic 
pathology.  An ophthalmologic consultation was recommended.  
That evaluation was performed in April 1987.  The impression 
was of a normal eye examination, and physiologic cupping.

In June 1987, the veteran filed his claim of entitlement to 
service connection for an eye disability.  The veteran 
presented for a VA eye examination in February 1988 with 
complaints of occasional watering eyes upon reading.  The 
diagnosis was slight hyperopia.

During VA examination in November 1997, the veteran reported 
that the back of his eyes would ache, sometimes for 1 to 2 
minutes.  He said that he was told by his primary care 
physician to have his eyes checked because of his headache, 
and that he was told at "Lenscrafters" that he had 
astigmatism and a right exotropia of 10 degrees.  The 
examiner stated that there was no evidence that the veteran's 
visual problems were related to his (May 1986) in-service 
motor vehicle accident at all, in that astigmatism and 
exotropia were inherited conditions.  The examiner added that 
the veteran's defective vision was not connected to either 
his cervical strain or his headaches, because his visual 
problems were congenital, and certainly very common among the 
general population.  Also, the veteran's uncorrected visual 
acuity was 20/20 bilaterally.

After a longitudinal review of the evidence of record, the 
Board concludes that the veteran's claim of entitlement to 
service connection for defective vision, as secondary to his 
service-connected cervical strain and/or headaches, is not 
well grounded due to a lack of medical evidence of causation.  
There is simply no medical evidence linking a current visual 
disorder to either the veteran's service-connected cervical 
strain or headaches.  Indeed, the examiner stated at the time 
of the veteran's November 1997 VA examination that the 
veteran's defective vision was not connected to either his 
cervical strain or his headaches, because his visual problems 
(astigmatism and exotropia) were congenital.  The Board would 
point out that congenital defects and refractive error of the 
eyes neither diseases nor injuries within the meaning of 
legislation allowing for service connection.  See 38 C.F.R. § 
3.303(c) (1998).  

Because the veteran has failed to submit supportive medical 
evidence for an issue involving medical causation, this claim 
is not well grounded, and there is no duty on the part of VA 
to assist him in developing or adjudicating his claim of 
entitlement to service connection for defective vision, as 
secondary to service-connected cervical strain and/or 
headaches.  Franzen, 9 Vet. App. at 238, citing Shogren, 7 
Vet. App. at 16.

The Board is also unaware of any circumstance in this matter 
that would put VA on notice that relevant evidence may exist, 
or could be obtained, that, if true, would make this claim 
"plausible."  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for the claimed benefit.  See 
38 U.S.C.A. § 5103; McKnight, 131 F.3d at 1483; Robinette, 8 
Vet. App. at 77-78.  Nor does the doctrine of reasonable 
doubt ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55.

II.  Increased Rating Claims.

The veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy, 1 Vet. App. at 81; Littke v. Derwinski, 1 Vet. App. 
90, 91 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The determination of whether 
an increased evaluation is warranted is to be based on a 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely-related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology, are closely analogous.  See 38 C.F.R. §§ 
4.20, 4.27 (1998).  See also Lendenmann v. Principi, 3 Vet. 
App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

A.  Cervical Strain

By a rating decision dated in March 1988, service connection 
was established for cervical strain, and a 10 percent 
disability evaluation assigned.

On September 15, 1997, the RO received a claim by the veteran 
for an increased rating.  The veteran contends that the 
severity of his service-connected cervical strain has 
increased, in that he suffers from severe limitation of 
motion and pain in the cervical spine area.

Pertinent evidence includes the report of a VA neurological 
examination dated in November 1997.  The veteran recanted the 
history of an in-service motor vehicle accident in 1986 and 
stated that his current symptomatology included neck 
discomfort.  The veteran described occasional problems on the 
right side of his neck and sometimes on the left with the 
midline, radiating to the occipital area on the right side of 
his head.  Motor testing revealed strength of 5/5 throughout, 
and both tone and rapid alternating movements were within 
normal limits.  Sensory testing was intact.  The diagnosis 
was that the veteran suffered from cervical neuralgia that 
was post traumatic, and that the veteran had early 
osteoarthritis, which was most likely secondary to his motor 
vehicle accident.

During VA examination of the spine in November 1997, the 
veteran described neck pain with associated stiffness, and 
reported that he also had muscle spasms which occurred with 
the neck pain.  The pain was described as stiff, sharp, and 
throbbing.  The neck pain occurred from 1 to 2 days, 
sometimes worsened, and was aggravated by lifting.  The 
veteran denied flare-ups and reported that the neck pain made 
it difficult for him to turn his head.  Physical examination 
revealed that the cervical spine was nontender, with minimal 
right paravertebral muscle spasm.  There was no evidence of 
muscular atrophy or asymmetry.  Range of motion of the 
cervical spine was termed full.  The veteran was able to 
touch his chin to his chest.  Extension was termed full, 
while bilateral rotation was to 70 degrees and bilateral 
lateral flexion was to 30 degrees.  X-ray examination of the 
cervical spine revealed minimal degenerative disc disease 
with no traumatic abnormality.  The diagnosis was cervical 
spine strain, with associated muscle spasm that the veteran 
reported began following his motor vehicle accident.  
However, there was full range of motion and full muscle 
strength of the neck and cervical spine, with no neurologic 
defect.  The examiner added that the veteran had cervical 
strain, but that it did not appear to be associated with his 
service-connected neck disability.

The veteran complained of feeling of tightness in the back of 
the neck with shooting pains during VA clinical evaluation in 
January 1998.  He was assessed with neck pain.

The veteran presented for VA electromyograph (EMG) evaluation 
in February 1998.  He complained of midline cervical neck 
pain that intermittently radiated to the top of his head and 
behind the eye, and was associated with severe headache, 
scotoma, and photophobia.  Physical examination showed that 
motor strength was 5/5 throughout, except for the left 
abductor digiti minimi.  Sensation was intact throughout, and 
Spurling's maneuver was negative bilaterally.  The examiner 
summarized that all nerve conduction studies and 
electromyograms were within normal limits.  He did note that 
the veteran was unable to relax adequately during the 
cervical paraspinal examination, despite multiple attempts to 
reposition and relax the veteran.  The impression was unable 
to rule out radiculopathy involving posterior primary rami, 
secondary to the veteran's inability to relax paraspinal; 
however, there was no evidence of active radiculopathy in the 
anterior myotomes.  There was also no evidence of plexopathy, 
mononeuropathy, or peripheral neuropathy.  The veteran was 
said to be describing what sounded like migraines or 
irritation of the occipital nerve.

In June 1998, the veteran stated that his amount of neck pain 
had decreased significantly since taking medication for 
hypertension.

During his November 1998 hearing, the veteran testified that 
had had not lost any time from work due to his neck 
disability, mostly because he did not believe in taking time 
from work, if he wanted to keep his current position at the 
U.S. Post Office.  He testified that he suffered from 
stiffness in the neck, and from sharp pains which radiated 
from the neck to the arms.  The veteran reported that his 
neck would occasionally "lock up," and he could not turn it 
to the left.  He testified that no doctor had ever 
recommended surgery for his neck, and that he performed his 
own physical therapy at home.

By decision in November 1998, the hearing officer increased 
the disability evaluation from 10 percent to 20 percent, 
effective from September 15, 1997.  

The veteran's service-connected cervical strain is currently 
evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (lumbosacral strain).  Under that section, a 20 percent 
disability evaluation is warranted for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
evaluation for severe lumbosacral strain requires listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

Review of the veteran's November 1997 VA examination shows 
minimal right paravertebral muscle spasm.  However, the 
examination does not indicate that the veteran had severe 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, or abnormal mobility on forced 
motion, so as to warrant a 40 percent evaluation under 
Diagnostic Code 5295.  Hence, the veteran's current 
symptomatology more nearly approximates the criteria allowing 
a 20 percent disability evaluation under Diagnostic Code 
5295.  See generally DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995); 38 C.F.R. §§ 4.40, 4.45.  Thus, the criteria for a 20 
percent disability evaluation pursuant to Diagnostic Code 
5295 most clearly reflects the disability produced by the 
veteran's service-connected cervical strain disorder.

The Board will also evaluate the veteran's disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (spine, limitation of 
motion of, cervical).  That section warrants a 30 percent 
disability evaluation for "severe" limitation of motion of 
the cervical spine.  However, VA examination of the spine in 
November 1997 termed the range of motion of the cervical 
spine as "full," with bilateral rotation to 70 degrees and 
bilateral lateral flexion to 30 degrees.  Moreover, there is 
no persuasive evidence of additional functional loss of 
motion due to pain, weakness, fatigue or incoordination to 
otherwise conclude that there is severe limitation of motion.  
DeLuca.  Because the evidence of record does not show that 
the veteran suffers from severe limitation of motion, an 
increased disability evaluation is not warranted under 
Diagnostic Code 5290.

Additionally, the Board finds that the evidence does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321.  In this regard, 
the record does not reflect frequent periods of 
hospitalization because of the service-connected neck 
disability, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  Therefore, the Board finds that the criteria for an 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of evidence is against the veteran's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

B.  Headaches

The March 1988 rating decision granted entitlement to service 
connection for headaches.  The current 10 percent disability 
evaluation for headaches was assigned in a May 1993 rating 
decision.  

The veteran reported a constant headache during his November 
1997 VA neurological examination.  He stated that the 
headaches would last from 1/2 to 2 days, but would never 
completely go away.  He complained of photophobia and 
phonophobia, and of seeing white spots.  The veteran denied 
scotoma, nausea, or vomiting.  He stated that when he got a 
headache, he just waited for it to subside, but did not 
really stop his activity.  Neurological testing was 
essentially within normal limits.

During VA examination of the spine in November 1997, the 
veteran reported that he suffered from headaches three to 
four times per week.  The diagnosis was complicated 
migraines.  The examiner added that the veteran reported that 
his headaches were more associated with changes in his 
vision, and not with neck pain.

The veteran presented for VA clinical evaluation in January 
1998 with complaints of intermittent headaches.  He was 
referred for neurological evaluation, at which time he 
reported headaches of increasing frequency (three to four 
times per week), which involved pain and throbbing behind the 
eyes and tightening in the back of the neck when laughing.  
The assessment was headaches/neck pain.

In June 1998, the veteran stated that his headaches had 
decreased in quantity since taking medication for 
hypertension.

During his November 1998 hearing, the veteran reported that 
he did not take any time off from work due to his headaches.  
He testified that he was given Darvocet at one time, but it 
made his heart race and he was given something else that made 
him drowsy, which he could not take because he was driving a 
bus at the time.  The veteran also testified that his 
headaches occurred four to five times per week, sometimes 
lasted for 2 hours, and sometimes lasted all day.  He 
reported that he sometimes woke up with a headache, and 
sometimes one would wake him up.  The veteran testified that 
the sun aggravated his headaches.

The veteran's service-connected headaches are currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (brain disease due to trauma).  
Under that code section, purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent 
disabling, and no more, under 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (dementia due to head trauma).  Ratings in excess 
of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.  The Board notes that the record contains no 
evidence that the veteran has been diagnosed with multi-
infarct dementia associated with brain trauma.  Accordingly, 
an evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 9304.

Also for consideration is 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (migraine).  Under that code section, a 10 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent disability 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  

Review of the evidence of record reveals that during VA 
neurological examination in November 1997, the veteran 
reported that his headaches lasted from 1/2 to 2 days, but 
would never completely go away.  He also stated that he did 
not really stop his activity, but rather waited for the 
headache to go away.  The veteran reported headaches 
occurring three to four times per week during VA examination 
in November 1997 and VA clinical evaluation in January 1998.  
Although the veteran stated in June 1998 that his headaches 
had decreased in quantity since taking medication for 
hypertension, he testified during his November 1998 hearing 
that his headaches occurred four to five times per week, 
lasting from 2 hours to the entire day.  However, these 
headaches have not been described as prostrating.  In 
addition, the medical treatment records contain no evidence 
of prostrating headaches, and the veteran has submitted no 
corroborating evidence of prostrating, incapacitating 
headaches requiring complete rest and quiet.  Indeed, the 
veteran testified in November 1998 that he did not take any 
time off from work due to his headaches.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for headaches at this 
time.

Additionally, the Board finds that the evidence does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321.  In this regard, 
the record does not reflect frequent periods of 
hospitalization because of the service-connected headaches, 
nor interference with employment to a degree greater than 
that contemplated by the regular schedular standards, which 
are based on the average impairment of employment.  See Van 
Hoose, 4 Vet. App. at 363; see also Moyer, 2 Vet. App. at 
293.  Therefore, the Board finds that the criteria for an 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-
39; Shipwash, 8 Vet. App. at 227.

The Board has also considered the doctrine of reasonable 
doubt.  However, because the preponderance of evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

The appeal is denied as to all issues.





		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

